Per Curiam:
The plaintiff obtained a verdict from the jury against the defendant Conrad Hubert personally and also against the corporation of which he was president, upon the theory that he was employed both by the corporation and by the defendant Hubert personally. The verdict was set aside solely because of error in the admission of evidence. Additional grounds having been urged upon the motion to set aside the verdict, we are in a position to consider those grounds. (Logan v. Guggenheim, 230 N. Y. 19.) We have reached the conclusion that the verdict was not only based upon erroneous evidence but that it was clearly against the weight of the credible evidence and should have been set aside on that additional ground. The order should, therefore, be affirmed, with costs. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ. Order affirmed, with costs.